Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 25 September 1789
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Paris Sep. 25. 1789.

The continued fall in the public stocks of this country, the incertainty  where this may end, and how far the fortune of individual bankers may be involved induce me to wish that any part of the thirty thousand florins not yet sent forward by you in consequence of my letter of the 9th inst. may be retained in your hands till further order from Mr. Short or myself: only be pleased to observe that that sum stands engaged so as not to be considered liable to any order whatever which does not express that it is for the particular purpose to which it is destined by Congress and with which you are acquainted. I hope to leave this place tomorrow: and shall have occasion to write to you from the port of my embarcation whatever that be. I am Gentlemen Your most obedient humble servt.,

Th: Jefferson

